conviction in their respective districts and has not completed the sentence
                     imposed pursuant to the judgment of conviction"). Accordingly, we
                                 ORDER the judgment of the district court AFFIRMED.



                                                                                       J.



                                                                                       J.




                     cc: Hon. Jerome Polaha, District Judge
                          James Corey McGee
                          Attorney General/Carson City
                          Washoe County District Attorney
                          Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A

              MESE